Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT

                                  No. 04-17-00254-CV

                         IN THE INTEREST OF J.J.J., a Child

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-00585
               Honorable Charles E. Montemayor, Associate Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellants are indigent, no costs of this appeal are assessed.

      SIGNED July 19, 2017.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice